      Case: 4:19-cr-00821-RLW Doc. #: 5 Filed: 10/03/19 Page: 1 of 2 PageID #: 9
                                                                                              lFBIL!ElQJ
                                                                                           OCT    =   3 2019
                              UNITED STATES DISTRICT COURT
                                                                                       11:A U.S. DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                             !;l'ISTEAN DISTRICT OF MO
                                    EASTERN DIVISION                                              ST. LOUIS


 UNITED STATES OF AMERICA,

 Plaintiff,
                                                              4:19CR00821 RLW/NCC
 v.                                                    No.

 CHARLES EDWARD KATES, SR.,

 Defendant.

                REQUEST FOR PRE-TRIAL DETENTION AND HEARING

         Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Jason Dunkel, Assistant

United States Attorneys.for said District, and moves the Court to order Defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

       As and for its grounds, the United States of America states as follows:

         1.     Defendant is charged with two counts of being a felon in possession of a firearm,

in violation of Title 18, United States Code, Section 922.

         2.     Multiple guns have been seized from the Defendant in relation to multiple

incidents. On April 13, 2019, the Defendant was found passed out in his vehicle with a firearm

sitting on his lap. In an August 13, 2019, search of the Defendant's home, he was to have

multiple weapons in his home, one of which was underneath his mattress. An additional firearm

was found under the couch on which his adult son was sleeping.

         3.     The Defendant has a history of threatening to shoot police officers. In the

August 13, 2019 incident, the Defendant admitted he previously told police "if y'all come back
   Case: 4:19-cr-00821-RLW Doc. #: 5 Filed: 10/03/19 Page: 2 of 2 PageID #: 10


to my house, I was gonna shoot the shit out of y'all."

       4.      Pursuant to Title 18, United States Code, Section 3142(g),

               (a)       the nature and circumstances of the offense charged;

               (b)       the weight of the evidence against defendant;

               (c)       the defendant's history and characteristics; and

               (d)       the nature and seriousness of the danger to any person or the community

                         that would be posed by defendant's release,

warrant defendant's detention pending trial.

       5.      Accordingly, there are no conditions or combination of c~nditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any other person and the community

and the Government requests this Court to order Defendant detained prior to trial, and further
                     '
to order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                               Respectfully submitted,


                                               JEFFREY B. JENSEN
                                               United States Attorney

                                               s/Jason S. Dunkel
                                               JASON S. DUNKEL, #65886MO
                                               Assistant United States Attorney
